Defendant’s motion for reargument is granted, and upon reargument the order of this court entered on March 31, 1975, is amended to the extent of staying execution of the judgment of conviction and remanding the matter for reconsideration of the four-month sentence imposed, after receipt of an updated psychiatric report. In view of the assertion by defendant’s psychiatrist (who is also in charge of the psychiatric prison ward at Bellevue Hospital) regarding his patient’s "serious suicidal tendencies” and his opinion that defendant’s incarceration "for any period of time would have consequences far beyond what might be considered appropriate under the circumstances”, we believe the interests of justice would best be served by a reconsideration of the four-month sentence imposed after receipt of a current evaluation of defendant’s present mental state. Concur — Markewich, J. P., Murphy, Lupiano, Lane and Nunez, JJ.